DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to because:
Figure 44b does not provide the identity of the protein bands shown in the blot
Figures 51, 52 and 57 are poor quality and thus hard to interpret.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 233 (para 4), page 236 (para 4) and page 262 (para 1). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 14 that each recite “a first cell” and “a second cell”, it is unclear if these cells are necessarily distinct such that the applicant’s claimed invention is that of a chimeric ungulate/ungulate embryo with two distinct cell types with distinct toolboxes such that the first cell only expresses the RNA-guided endonuclease while the second cell only expresses the guide-nucleic acid as is suggested by the use of “respectively” in these claims. The specifications do state a “a chimeric transgenic animal/embryo” but only to the extent that one cell expresses the toolbox(es) while the other cell doesn’t (for example under specific embodiments see page 118, para 5 or page 124, para 2) or the toolboxes are inserted at distinct non-equal number of loci in each cell (for example see page 63, 6-1-2 for examples provided for chimeric transgenic). However, these will not result in a chimera as recited in claims 1 and 14. To facilitate compact prosecution, these claims will be interpreted such that first and second cell maybe identical with regards to the expression of any RNA-guided endonucleases and any guide-nucleic acids. This is because none of the claims indicate that the first and the second cell cannot be identical and, the specifications only disclose examples of ungulates/ungulate embryos with each cell of the ungulate/ungulate embryo expressing the same toolboxes.
Regarding  claims 2-7 and 15-20, these are rejected due to their dependence on claims 1 and 14.
Regarding claims 2 and 15 that each recite a limitation “a sequence of the first toolbox and a sequence of the second toolbox are identical to each other” and depend on claims 1 and 14 respectively that specify that “the first toolbox and the second toolbox comprise at least one of a polynucleotide encoding an RNA-guided endonuclease and a polynucleotide encoding a guide nucleic acid capable of specific binding to a target site, respectively”, it is unclear if under any circumstance the sequence of first toolbox which encodes any RNA-guided endonuclease and the sequence of second toolbox that encodes a guide nucleic acid can be identical.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 6-9, 14, 19 and 20 each recite a limitation “a guide nucleic acid” which is defined as “a nucleic acid which can bind to a target site of an animal genome in a cell or a target site of an exo-polynucleotide” on page 28. The specifications describe this guide nucleic acid primarily by its function i.e. ability to bind to a target site (such as throughout the “Technical solutions” section) however the structural details provided are only to a guideRNA (See “Definition of Terms :Guide Nucleic acid” on page 28 and “Toolbox components: Guide nucleic acid” on page 44). Furthermore, all the exemplars include reference to only a guide RNA. Although RNA is a nucleic acid, “a guide nucleic acid” encompasses a guide DNA as well and implementation of a guide DNA in CRISPR-based gene editing technology is not common place in the art as evidenced by a current review of genome-editing technologies in Gaj et al. (Genome-Editing Technologies: Principles and Applications. Cold Spring Harbor Perspectives in Biology, volume 8, issue 12, December 2012) where in Figure 1 and section on CRISPR-Cas9 specifically identify guide RNA (gRNA) and has no mention of a guide DNA. MPEP 2163 (II.A.2) states that “The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention. Such a review is conducted from the standpoint of one of ordinary skill in the art at the time the application was filed (see, e.g., Wang Labs., Inc. v. Toshiba Corp., 993 F.2d 858, 865, 26 USPQ2d 1767, 1774 (Fed. Cir. 1993)) and should include a determination of the field of the invention and the level of skill and knowledge in the art.” Since no description of a guide DNA is disclosed and the prior art does not support use of guide DNA in CRISPR gene editing methodologies, it is not clear that the inventors had full possession of the invention at the time of filing.
Regarding claims 1, 8 and 14 each recite the transgenic ungulate/ungulate embryo to comprise of “an RNA-guided endonuclease” and “a guide nucleic acid”. These limitations are considered generic since several species of RNA-guided endonucleases are known in the art with new species being discovered regularly and, numerous species of guide RNAs targeting any segment(s) of genomic DNA or exo-polynucleotide have been disclosed with many more possible. MPEP 2163 states that “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.”  The instant specification only exemplifies one transgenic ungulate/ungulate embryo form that comprises one type of Cas9 i.e. spCas9 (Experimental example 4-6) and one guide RNA targeting beta-lactoglobulin gene (Experimental example 5). The specification further identifies 5 additional guide RNAs (Experimental example 4, Table 16) that are effective in targeting endo-polynucleotides expressed in cells derived from spCas9 cow using in vitro system.  With regards to the number of representative species MPEP 2163 states that “A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").” Design of guide RNAs maybe streamlined due to development of online tools such as CRISPR RGEN (used by the applicant as well, see page 262) however their efficacy in producing the desired genome editing is highly variable and predictability in an in vivo system difficult. Considering the narrow species disclosed, it is not clear that the applicant had contemplated the genus(es) recited in claims 1,8 and 14 and had full possession of the invention at the time of filing.
Regarding claims 3-5 and 16-18 each recite “a third toolbox” or “a fourth toolbox” that each have a sequence identical to or different from a sequence of the first toolbox or second toolbox respectively.   According to the instant specification, “the term "toolbox" refers to an exo-polynucleotide which is inserted or can be inserted into an animal genome in a cell” (page 42, para 1) wherein “the term "exo-polynucleotide" refers to a polynucleotide which is introduced into a cell” (page 25, para6). Thus, the sequence of the third or the fourth toolbox when different from the sequence of the first or the second toolbox include any and all potential exo-polynucleotide sequences. These limitations are therefor considered generic and the embodiments disclosed do no exemplify any exo-polynucleotide sequences other than those that encode spCas9 those that encode a guide RNA as part of first/second toolboxes (Fig 41, 43, 50, 54, 56). Please see MPEP guidance for generic claims and providing representative number of species above in para 13. Considering no species designated to third and fourth toolboxes are disclosed, it is not clear that the applicant had contemplated the genus(es) recited in claims 3-5 and 16-18 and had full possession of the invention at the time of filing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al (cited in IDS dated 6/15/2021) in view of Xu et al (cited in IDS dated 6/15/2021).
Hahn teaches a platform transgenic animal to deliver the same effects as stated by the applicant in the “effects of the invention” on page 9. The platform transgenic animal of Hahn is same as described in examples 1-5 of the instant specification. It is a transgenic cow generated by first generating a transgenic embryo using the Piggy-Bac transposon system resulting in insertion of a sequence expressing an RNA-guided endonuclease Cas9 and a fluorescent marker exo-polynucleotide expressing red fluorescent protein (RFP) in potentially multiple loci within the genome (See abstract). A person of ordinary skill in the art knows the concept behind the use of transposon system in generation of transgenic animals (also described by the applicant on page 30 “Transposon system”)  and that this system results in insertion of the transposable sequence (transposon) in transposon sites (depending on the transposases used) within the genome resulting in multiple loci of insertion. 
Regarding claim 1, Hahn teaches a transgenic cow (an ungulate) with cells comprising of a genome comprising of an inserted sequence encoding Cas9 (first toolbox  comprising a polynucleotide encoding an RNA-guided endonuclease) with Piggy-Bac terminal repeats (ITRs) resulting in permanent expression (evident from birth of transgenic cattle from the transformed zygote). Hahn also teaches using the cells from this platform cattle to test sgRNA that were delivered in plasmid DNA form however the transgenic cow of Hahn does not permanently express any sgRNA. Xu discloses a transgenic mouse that permanently expresses Cas9 and a sgRNA targeting Cdkn2a gene (See Fig S3A) using the same Piggy-Bac transposon system used by Hahn and the applicant. The claimed invention and the prior art references are the in same field of invention directed to generation of transgenic animals and embryos using engineered endonucleases.  Hahn discloses that “efficiency of gene editing would be increased as Cas9 was integrated into cells or animals”. A person of ordinary skill in the art will be motivated to combine the techniques disclosed by Xu to permanently express sgRNA in the transgenic cattle disclosed by Hahn that permanently expressed Cas9 to further improve the utility of this transgenic cattle. This is because Xu discloses in the abstract that “direct in vivo genome-wide CRISPR screening has not been successfully achieved” and “For library screening, genomic integration of gRNA constructs is required for later identification of the corresponding gRNAs that mediated the intended phenotypes.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the permanently expressing sgRNA vector disclosed by Xu to improve the transgenic Cas9 cattle of Hahn to yield a predictable transgenic cattle that permanently expresses both Cas9 and sgRNA.
Regarding claim 3, since the transgenic cow of Hahn was generated using the transposon system the poly-nucleotide encoding Cas 9 (third toolbox sequence identical to first toolbox) will be inserted in more than one loci such that two identical “toolboxes” are inserted at different loci i.e. “third toolbox is located at a third locus different from the first locus”.
Regarding claim 4, since the transgenic cow of Hahn was generated using the transposon system the poly-nucleotide encoding Cas 9 (fourth toolbox sequence different from second toolbox) will be inserted in more than one loci such that two identical “toolboxes” are inserted at different loci i.e. “fourth toolbox is located at a fourth locus different from the second locus”.
Regarding claim 5, since the transgenic cow of Hahn was generated using the transposon system the poly-nucleotide encoding Cas 9 (fourth toolbox sequence different from second toolbox) will be inserted in more than one loci such that two identical “toolboxes” are inserted at different loci i.e. “fourth toolbox is located at a fourth locus different from the second locus”.
Regarding claim 6, Hahn does not explicitly disclose presence of a non-transformed cell in their transgenic animal however a person of ordinary skill in the art knows of such transformation techniques that result in chimeric animals such as also described in figure 7 of the instant application.  The use of chimeras in research are well known as evidenced by Eckardt et al (Mouse chimeras as a system to investigate development, cell and tissue function, disease mechanisms and organ regeneration. Cell Cycle, Volume 10, July 2011).
Regarding claim 7, Hahn discloses Cas9 as the RNA-guided endonuclease.
Regarding claims 8-10, Hahn discloses transgenic cows born to surrogate cows transplanted with embryos with confirmed insertion of Cas9-RFP using the Piggy-Bac transposon system thus disclosing a transgenic ungulate having Cas9 (the toolbox comprises at least one of a polynucleotide encoding an RNA-guided endonuclease) with Piggy-Bac terminal repeats (ITRs) inserted at multiple loci in all cells (including germ cells) of the transgenics. Hahn does not disclose a transgenic ungulate having a germline insertion of a toolbox comprising of a polynucleotide encoding a guide nucleic acid. However as noted for claim 1, Xu discloses a transgenic mouse with permanent expression of both Cas9 and sgRNA. Thus, similar to the rationale for claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the permanently expressing sgRNA vector disclosed by Xu to improve the transgenic Cas9 cattle of Hahn to yield a predictable transgenic cattle that permanently expresses both Cas9 and sgRNA in all cells including the germ cells.

Regarding claims 14-20, these claims are similar to claims 1-7 in each of the recited limitations except that they are directed to a transgenic ungulate embryo. The teachings from Hahn and Xu apply to these claims similar to their application to claims 1-7 since Hahn discloses a transgenic cow embryo with Cas9 expression generated by Piggy-bac transposon system. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATASHA DHAR/Examiner, Art Unit 4161                                                                                                                                                                                                        
/KARA D JOHNSON/Primary Examiner, Art Unit 1632